Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are allowed.

Applicant’s arguments found on pages 6-9 of the amendment received 25 JAN 22 are sufficient to overcome the previous rejections of the non-final rejection mailed 28 OCT 21.  As such, the application is now in condition for allowance.

Takeuchi (US 5,313,923 is believed to be the closest related prior art.  A switch is coupled between an input and output and the switch is driven by a booster circuit.  A comparator is coupled between the input and output terminal and controls the switch based on the difference of voltage across the switch.  The reference does not however teach that a first switch which is connected between the input terminal and the output terminal and whose driving part is connected with the driver; and a second switch whose driving part is grounded and which is connected between the input terminal which is connected with an input part of the first switch and the driving part of the first switch, and which short-circuits the driving part of the first switch and the input part of the first switch when a value obtained by subtracting the input voltage from a voltage applied to the driving part of the first second switch exceeds a driving threshold.

Nakazono (US 2009/0315609) teaches a circuit similar to Takeuchi wherein a switch is coupled between an input and an output.  The switch is driven by a level shift circuit which boosts the voltage to the gate of the switch.  Jones (US 8,937,823), Roewe (US 9,035,687), Nakahara (US2009/0147422), Nakahara (US 2011/0101935) and Vogt (US 2019/0131785) all teach switches coupled between an input and an output.  The gate and the drain of the switch are couple together by a second switch which shorts the gate to drain if voltage at the input becomes too high.  However, none of the references teach a first switch which is connected between the input terminal and the output terminal and whose driving part is connected with the driver; and a second switch whose driving part is grounded and which is connected between the input terminal which is connected with an input part of the first switch and the driving part of the first switch, and which short-circuits the driving part of the first switch and the input part of the first switch when a value obtained by subtracting the input voltage from a voltage applied to the driving part of the first second switch exceeds a driving threshold. 

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest switch circuitry comprising all the features as recited in the claims and in combination with the first switch in which a voltage which the boosting circuit outputs is applied to the driving part and which outputs the output voltage based on the input voltage when the input voltage is higher than the output voltage; and a second switch which short-circuits the driving part of the first switch and the input part of the first switch when a value obtained by subtracting the input voltage from a voltage applied to a driving part of the second switch exceeds a driving threshold.

Claims 2-6 are allowable as they depend from claim 1, which is also allowable.

Claim 7 is allowable because the prior art of record does not teach or fairly suggest switch circuitry comprising all the features as recited in the claims and in combination with a first switch which is connected between the input terminal and the output terminal and whose driving part is connected with the driver; and a second switch whose driving part is grounded and which is connected between the input terminal which is connected with an input part of the first switch and the driving part of the first switch, and which short-circuits the driving part of the first switch and the input part of the first switch when a value obtained by subtracting the input voltage from a voltage applied to the driving part of the second switch exceeds a driving threshold.

Claims 8-12 are allowable as they depend from claim 7, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839